UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4199


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN BROWN, a/k/a KB,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00842-RBH-4)


Submitted:   August 27, 2015                 Decided:   September 9, 2015


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Amy K. Raffaldt, Myrtle Beach, South Carolina, for Appellant.
Arthur   Bradley  Parham,   Assistant   United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Kevin   Brown     pleaded   guilty,       pursuant      to    a    written      plea

agreement, to conspiring to possess with intent to distribute

cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846

(2012).       Brown and the Government negotiated a Fed. R. Crim. P.

11(c)(1)(C)       agreement,      stipulating       that   a    108-month        sentence

would be appropriate.            The district court accepted the plea and

imposed the stipulated sentence.                  In accordance with Anders v.

California, 386 U.S. 738 (1967), Brown’s counsel has filed a

brief     certifying      that    there     are    no   meritorious            issues    for

appeal, but questioning the validity of Brown’s guilty plea,

appellate waiver, and sentence.                 Although notified of his right

to do so, Brown has not filed a supplemental brief.                             We affirm

the district court’s judgment in part and dismiss the appeal in

part.

        We first review Brown’s guilty plea.                   Prior to accepting a

guilty plea, a district court must conduct a plea colloquy in

which    it     informs    the    defendant       of,   and    determines         that   he

understands, the nature of the charge to which he is pleading

guilty,    any    mandatory       minimum       penalty,   the       maximum     possible

penalty he faces, and the various rights he is relinquishing by

pleading guilty.          Fed. R. Crim. P. 11(b)(1); United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                      The district court

also     must    ensure    that     the     defendant’s        plea       is   voluntary,

                                            2
supported by a sufficient factual basis, and did not result from

force, threats, or promises not contained in the plea agreement.

Fed. R. Crim. P. 11(b)(2), (3); DeFusco, 949 F.2d at 119-20.

       Because Brown did not move to withdraw his guilty plea in

the district court or otherwise preserve any allegation of Rule

11 error, we review the plea colloquy for plain error, United

States      v.    General,    278 F.3d 389,   393       (4th    Cir.     2002),    and

conclude that the district court fully complied with Rule 11 in

accepting Brown’s guilty plea during a thorough hearing.

       We next consider Brown’s appellate waiver.                          A defendant may

waive his appellate rights, and this court “will enforce the

waiver if it is valid and the issue appealed is within the scope

of the waiver.”         United States v. Davis, 689 F.3d 349, 355 (4th

Cir.    2012).        “Generally,          if    a   district          court    questions     a

defendant regarding the waiver of appellate rights during the

Rule 11 colloquy and the record indicates that the defendant

understood the full significance of the waiver, the waiver is

valid.”          United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir. 2012).

       We   review    de     novo    the    validity        of    an    appellate    waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).

Here,       the     record     establishes           that        Brown     knowingly        and

intelligently waived his right to appeal.                          During the thorough

plea     colloquy,     Brown        confirmed        that    he        reviewed    the     plea

                                                3
agreement,    which       clearly    stated     that    he   waived    his     right    to

appeal.      Moreover, Brown specifically affirmed that he waived

his right to appeal.              Consequently, Brown’s appellate waiver

stands.

      Finally,    while      Brown’s       counsel     questions      the    district’s

court sentence, federal law limits the circumstances under which

a defendant may appeal a sentence to which he stipulated in a

Rule 11(c)(1)(C) plea agreement.                  See 18 U.S.C. § 3742(a), (c)

(2012).      Specifically, § 3742 limits appeal to claims that a

defendant’s sentence “was (1) imposed in violation of the law,

(2)   imposed    as   a    result    of    an   incorrect     application       of     the

Guidelines, or (3) is greater than the sentence set forth in the

plea agreement.”          United States v. Calderon, 428 F.3d 928, 932

(10th Cir. 2005).

      Counsel    raises      no     such    claims     on    appeal;    rather,        she

questions whether the district court wrongly adjudged Brown a

career    offender    and     whether       the    district     court       imposed    an

unreasonable     sentence.           Brown’s      sentence     was     based    on     the

parties’ agreement — not on the district court’s career offender

designation or calculation of the Guidelines range.                          See United

States v. Brown, 653 F.3d 337, 339-40 (4th Cir. 2011); United

States v. Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005).                             Thus,

to the extent he challenges the appropriateness of the district



                                            4
court’s   108-month   term   of   imprisonment,     we   dismiss     Brown’s

appeal.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.               We

therefore affirm Brown’s conviction but dismiss Brown’s appeal

as to his sentence of imprisonment.           This court requires that

counsel inform Brown, in writing, of the right to petition the

Supreme Court of the United States for further review.             If Brown

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.              Counsel’s

motion must state that a copy thereof was served on Brown.

     We dispense with oral argument because the facts and legal

contentions   are   adequately    presented   in   the   materials    before

this court and argument would not aid the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                    5